Per Curiam.

Upon a full review of this matter, this court finds that the respondent had violated DR 9-102(B), 3-101(B) and 1-102(A)(1). This court accepts the recommendation of the board and hereby orders that the respondent be suspended from the practice of law in the state of Ohio for a period of one year.
It is further ordered that the respondent be taxed the costs of these proceedings.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.